--------------------------------------------------------------------------------

EXHIBIT 10.59
 
OPTION AGREEMENT
 
This Option Agreement (“Option”) is entered into as of March 4, 2014 (the
“Effective Date”) by BioTime, Inc., a California corporation (the “Company”),
and Milton H. Dresner, Trustee of the Milton H. Dresner Revocable Living Trust
(the “Purchaser”) in connection that certain Preferred Stock Purchase Agreement,
dated March 4, 2014, between the Company and Purchaser (the “Securities Purchase
Agreement”).
 
1.                    GRANT OF OPTION.
 
(a)          Option.  The Company hereby grants to Purchaser the option (the
“Option”) to exchange shares of the Company’s Series A Convertible Preferred
Stock (“Series A Preferred Stock”) for Common Stock of LifeMap Sciences, Inc.
(“LifeMap”) owned by the Company (the “LifeMap Shares”), free of any liens and
charges and preemptive or similar rights.  The Option shall expire if not
exercised on or before the earliest to occur of (a) 5:00 p.m. New York time on
March 4, 2019, (b) the date on which all of the share of Series A Preferred
Stock held by Purchaser have been converted into common shares of the Company,
or the date on which all of the shares of Series A Preferred Stock issued by the
Company to Purchaser shall have been sold or transferred otherwise than in a
sale or transfer described in Section 4(a) (the “Expiration Date”).


(b)          Exchange Ratio.  Series A Preferred Stock may be exchanged for
LifeMap Shares at the ratio of one share of Series A Preferred Stock for 12.5
LifeMap Shares, subject to adjustment as provided in Section 3 (the “Exchange
Ratio”).


(c)          Minimum Exercise.  This Option may be exercised by Purchaser in
whole or in part; provided, however, that any partial exercise of this Option
shall not be for less than the lower of (i) 10,000 LifeMap Shares and (ii) all
of the remaining LifeMap Shares that are issuable upon the exercise of the
Option held by the Purchaser.


2.                    EXERCISE OF OPTION
 
(a)          Mechanics of Exercise.  Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(c) and
Section 4), this Option may be exercised by the Purchaser at any time or times
on or after the Effective Date, in whole or in part, subject to Section 1(c), by
(i) delivery of a written notice, in the form attached hereto as Exhibit A (the
“Exercise Notice”), duly completed and executed by Purchaser, stating
Purchaser's election to exercise this Option, the number of shares of Series A
Preferred Stock being tendered in exchange for LifeMap Shares upon exercise of
this Option, and the number of LifeMap Shares being issued upon such exchange,
and (ii) delivery of shares of Series A Preferred Stock, endorsed in blank, to
the Company to be exchange for LifeMap Shares at the Exchange Ratio then in
effect.  On or before the first (1st) Trading Day following the date on which
the Company has received the Exercise Notice and shares of Series A Preferred
Stock, the Company shall transmit by facsimile an acknowledgment of confirmation
of receipt of the Exercise Notice to the Purchaser and the transfer agent of the
LifeMap Shares (the “Transfer Agent”), if any.  On or before the third (3rd)
Trading Day following the date on which the Company has received the Exercise
Notice, so long as the Purchaser delivers a number of shares of Series A
Preferred Stock sufficient for such exercise at the Exchange Ratio (the
“Aggregate Option Exchange Shares”) on or prior to the second (2nd) Trading Day
following the date on which the Company has received the Exercise Notice (the
“Share Delivery Date”) (provided that if the Aggregate Option Exchange Shares
have not been delivered by such date, the Share Delivery Date shall be one (1)
Trading Day after the Aggregate Option Exchange Shares are delivered), the
Company shall (X) provided that the Transfer Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
credit such aggregate number of LifeMap Shares to which the Purchaser is
entitled pursuant to such exercise to the Purchaser's or its designee's balance
account with DTC through its Deposit / Withdrawal At Custodian system, or (Y) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, or if there is no Transfer Agent, issue and dispatch by
overnight courier to the address as specified in the Exercise Notice, a
certificate, registered in the name of the Purchaser or its designee, for the
number of LifeMap Shares to which the Purchaser is entitled pursuant to such
exercise.  The Company shall be responsible for all fees and expenses of the
Transfer Agent and all fees and expenses with respect to the transfer of LifeMap
Shares to the Purchaser, if any.  No fractional LifeMap Shares are to be issued
upon the exercise of this Option, but rather the number of LifeMap Shares to be
issued shall be rounded down to the nearest whole number.  The Company shall pay
any and all taxes which may be payable with respect to the transfer of LifeMap
Shares to the Purchaser upon exercise of this Option.

--------------------------------------------------------------------------------

(b)          Reissue of Stock Certificate.  If the Purchaser delivers to the
Company a number of shares of Series A Preferred Stock greater than the
Aggregate Option Exchange Shares upon the exercise of this Option, the Company
shall issue to Purchaser a replacement Series A Preferred Stock certificate for
the number of shares of Series A Preferred Stock in excess of the Aggregate
Option Exchange Shares.
 
(c)          Company's Failure to Timely Deliver Securities.  If the Company
shall fail for any reason or for no reason to transfer to the Purchaser, or
cause LifeMap to issue, on or prior to the Share Delivery Date, a certificate
for the number of LifeMap Shares to which the Purchaser is entitled and cause
such LifeMap Shares to be registered on LifeMap's share register or to credit
the Purchaser's balance account with DTC for such number of LifeMap Shares to
which the Purchaser is entitled upon the Purchaser's exercise of this Option,
then, in addition to all other remedies available to the Purchaser, the Company
(X) shall pay in cash to the Purchaser on each day after such third (3rd)
Trading Day that the transfer of such LifeMap Shares is not timely effected an
amount equal to 1.5% of the product of (A) the sum of the number of LifeMap
Shares not transferred to the Purchaser on a timely basis and to which the
Purchaser is entitled and (B) the Closing Sale Price of the LifeMap Shares on
the Trading Day immediately preceding the last possible date which the Company
could have transferred such LifeMap Shares to the Purchaser without violating
Section 2(a), or if the LifeMap Shares are then not traded on an Eligible
Market, $4.00 (the “Designated Price”), and (Y) the Purchaser, upon written
notice to the Company, may void its Exercise Notice with respect to, and retain
or have returned, as the case may be, any shares of Series A Preferred Stock
cancelled in connection with such voided exercise; provided that the voiding of
an exercise shall not affect the Company's obligations to make any payments
which have accrued prior to the date of such notice pursuant to this Section
2(c) or otherwise.  In addition to the foregoing, if on or prior to the Share
Delivery Date, the Company shall fail to transfer, or cause LifeMap to issue, a
certificate to the Purchaser and cause the registration of such LifeMap Shares
on LifeMap's share register or credit the Purchaser's balance account with DTC
for the number of LifeMap Shares to which the Purchaser is entitled upon the
Purchaser's exercise of this Option or pursuant to the Company's obligation
pursuant to clause (ii) below, as applicable, and if on or after such Trading
Day the Purchaser purchases (in an open market transaction or otherwise) LifeMap
Shares to deliver in satisfaction of a sale by the Purchaser of LifeMap Shares
issuable upon such exercise that the Purchaser anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three (3) Trading Days
after the Purchaser's request and in the Purchaser's discretion, either (i) pay
cash to the Purchaser in an amount equal to the Purchaser's total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the LifeMap Shares so purchased (the “Buy-In Price”), at which point the
Company's obligation to deliver such certificate (and to transfer LifeMap
Shares) or credit such Purchaser's balance account with DTC for such LifeMap
Shares shall terminate, or (ii) promptly honor its obligation to deliver to the
Purchaser a certificate or certificates representing such LifeMap Shares or
credit such Purchaser's balance account with DTC and pay cash to the Purchaser
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of LifeMap Shares, times (B) the Closing Bid Price on the
date of exercise.  Nothing shall limit the Purchaser's right to pursue a decree
of specific performance and/or injunctive relief with respect to the Company's
failure to timely deliver certificates representing LifeMap Shares (or to
electronically deliver such LifeMap Shares) upon the exercise of this Option as
required pursuant to the terms hereof.
2

--------------------------------------------------------------------------------

(d)          Disputes.  In the case of a dispute as to the determination of the
Exchange Ratio or the arithmetic calculation of the LifeMap Shares, the Company
shall promptly transfer to the Purchaser the number of LifeMap Shares that are
not disputed and resolve such dispute in accordance with Section 12.
 
3.                    CERTAIN ADJUSTMENTS.  The Exchange Ratio and the number of
LifeMap Shares purchasable hereunder shall be adjusted from time to time as
follows:
 
(a)          Stock Splits, Combinations, Reclassifications and Other Changes in
Common Stock.  If LifeMap, at any time after the Effective Date, shall (A) pay a
dividend in its Common Stock or make a distribution in Common Stock, (B)
subdivide its outstanding Common Stock, (C) combine its outstanding Common Stock
into a smaller number of shares, or (D) reclassify or change (including a change
to the right to receive, or a change into, as the case may be, shares of stock,
other securities, property, cash or any combination thereof) its Common Stock
(including any such reclassification or change in connection with a
consolidation or merger in which LifeMap is the surviving corporation), upon the
exercise of this Option the Purchaser shall be entitled to receive from the
Company the kind and number of LifeMap Shares or other securities of LifeMap or
other property which the Purchaser would have owned or have been entitled to
receive upon the happening of any of the events described above, had this Option
been exercised at the Exchange Ratio immediately prior to the happening of such
event or any record date with respect thereto.
 
(b)          Distribution of Options, Warrants, Warrants, Rights, and
Convertible Securities or Other Assets.  If LifeMap at any time after the
Effective Date, shall distribute to all holders of its Common Stock (including
any distribution made in connection with a merger in which LifeMap is the
surviving corporation) (i) rights, options or warrants, or convertible or
exchangeable securities containing the right to subscribe for or purchase Common
Stock, or (ii) evidences of its indebtedness or assets, including cash but
excluding Ordinary Cash Dividends (as defined below), then in each case with
respect to each LifeMap Share issued upon the exercise of this Option, the
Purchaser shall also receive from the Company either (a) the portion of the
subscription rights, options or warrants, or convertible or exchangeable
securities (or securities issued upon the conversion of convertible securities)
or assets or evidences of indebtedness so distributed to the Company applicable
to one LifeMap Share, or (b) the then fair value of the securities described in
(a) as determined in good faith by the Board of Directors of the Company whose
determination shall be conclusive; provided, that the Company need not deliver
any subscription rights, options or warrants that shall have expired by their
terms.  The Company shall determine whether to deliver the consideration
described in clause (a) or clause (b) of the preceding sentence upon the
exercise of this Option.  A cash dividend shall be deemed an “Ordinary Cash
Dividend” for purposes of this Option if the dividend is paid out of
consolidated earnings or earned surplus and is declared by the Board of
Directors of LifeMap to be a regular or ordinary quarterly, semi-annual or
annual dividend.
3

--------------------------------------------------------------------------------

(c)          Notice.  Whenever an event described in paragraph (a) or paragraph
(b) of this Section 3 occurs, the Company shall promptly, in any event within
ten (10) days, send to the Purchaser notice of such event.
 
(d)          No Adjustment for Dividends.  No adjustment in respect of any
Ordinary Cash Dividends shall be made during the term of this Option or upon the
exercise of this Option, nor shall the Purchaser be entitled to acquire from the
Company upon the exercise of this Option any Ordinary Cash Dividends received by
the Company with respect to LifeMap Shares or any other LifeMap securities owned
or acquired by the Company upon the exercise of any subscription rights,
options, warrants or exchangeable securities.
 
4.                    RESTRICTIONS ON TRANSFER.
 
(a)          Transfer.  This Option is personal to the Purchaser and may not be
sold, transferred or assigned, except (i) to a successor in interest of the
Purchaser as a result of any consolidation of the Purchaser with or merger of
the Purchaser into another Person, (ii) to another Purchaser (as defined in the
Securities Purchase Agreement) or (iii) to another Person as part of a sale of
all or substantially all the property of the Purchaser to such other Person.

(b)          Restrictions on Transfer of LifeMap Shares.
 
(i)      Any LifeMap Shares issued to Purchaser upon the exercise of this
Option, may not be sold, pledged, hypothecated, transferred or assigned, in
whole or in part, unless (A) a registration statement under the Securities Act
and under any applicable state securities laws is effective therefor or (B) an
exemption from such registration is then available and an opinion of counsel,
reasonably acceptable to LifeMap and the Transfer Agent, if any, has been
rendered stating that such sale, pledge, hypothecation, transfer or assignment
will not violate the Securities Act. Notwithstanding anything to the contrary
contained herein (x) the LifeMap Shares may be pledged in connection with a bona
fide margin account or other loan or financing arrangement secured by the
securities and no legal opinion shall be required therefor and (y) no
representation, warranty, covenant or opinion shall be required for the sale,
pledge, hypothecation, transfer or assignment of any LifeMap Shares if a
registration statement with respect to the resale of such LifeMap Shares is
effective at the time of any such sale, pledge, hypothecation, transfer or
assignment.
 
(ii)    As a condition precedent to the registration of transfer of any
certificates representing LifeMap Shares upon the exercise of this Option or
transfer of LifeMap Shares, the Company and LifeMap shall be entitled to obtain
a letter or other instrument from the Purchaser containing such covenants,
representations or warranties by such Purchaser similar to those contained in
this Section 4 as reasonably deemed necessary by the Company or LifeMap to
effect compliance by the Company or LifeMap with the requirements of the
Securities Act and any other applicable federal and/or state securities laws.
4

--------------------------------------------------------------------------------

(iii)   Any sale, pledge, hypothecation, transfer, or assignment of this Option
or LifeMap Shares in violation of the foregoing restrictions shall be deemed
null and void and of no binding effect.
 
(iv)   The Company will, and will request that LifeMap will, issue instructions
to any Transfer Agent and registrar of the Common Stock to refuse to register
the transfer of any LifeMap Shares not made pursuant to registration under the
Securities Act and applicable state securities laws, or pursuant to an available
exemption from registration under the Securities Act and applicable state
securities laws.
 
(v)  The LifeMap Shares shall bear an appropriate legend, conspicuously
disclosing the restrictions on transfer, under this Section 4, until the same
are registered for sale under the Securities Act or are transferred in a
transaction exempt from registration under the Securities Act entitling the
transferee to receive securities that are not deemed to be “restricted
securities” as such term is defined in Rule 144 under the Securities Act.  The
Company agrees that upon the sale of LifeMap Shares pursuant to a registration
statement or an exemption entitling the transferee to receive securities that
are not deemed to be “restricted securities,” or at such time as registration
under the Securities Act shall no longer be required, upon the presentation of
the certificates containing such a legend to the transfer agent or warrant
agent, if any, it will request removal of such legend; provided, that unless the
request for removal of the legend is in connection with a sale registered under
the Securities Act, the Purchaser shall have provided an opinion of counsel,
acceptable to the Company and the Transfer Agent to the effect that such legend
may be removed in compliance with the Securities Act.
 
(c)          Investment Representations.  Each Purchaser makes the following
representations, severally and not jointly and severally, in connection with its
acquisition of this Option and any LifeMap Shares upon the exercise of this
Option:
 
(i)     Purchaser has made such investigation of LifeMap as Purchaser deemed
appropriate for determining to acquire (and thereby make an investment in) this
Option and LifeMap Shares, and in making such investigation Purchaser has had
access to such financial and other information concerning LifeMap as Purchaser
requested.  Purchaser is relying on the information communicated to Purchaser in
writing by LifeMap or the Company.  Purchaser has not relied on any statement or
representations inconsistent with those communicated to Purchaser in writing by
LifeMap or the Company. Purchaser has had a reasonable opportunity to ask
questions of and receive answers from the executive officers of LifeMap and the
Company concerning LifeMap, and to obtain additional information, to the extent
possessed or obtainable by LifeMap or the Company without unreasonable effort or
expense, necessary to verify the information communicated or provided to
Purchaser.  All such questions have been answered to Purchaser’s satisfaction.
5

--------------------------------------------------------------------------------

(ii)    Purchaser is acquiring this Option and upon exercise of this Option will
purchase LifeMap Shares solely for Purchaser's own account, and Purchaser has no
direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of the LifeMap Shares or this Option;
provided, that this representation and warranty shall not prohibit Purchaser
from selling LifeMap Shares in the ordinary course of business pursuant to a
registration statement under the Securities Act or otherwise in compliance with
the Securities Act and applicable state securities or “blue sky” laws.
 
(iii)   Purchaser is an “accredited investor” as defined in Rule 501 under the
Securities Act.
 
(iv)  Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in this Option and LifeMap Shares, and has so evaluated the merits and risks of
such investment. Such Purchaser is able to bear the economic risk of an
investment in this Option and LifeMap Shares and, at the present time, is able
to afford a complete loss of such investment.
 
5.                   REGISTRATION RIGHTS.  The Company hereby covenants and
agrees that in the event the Company receives any registration rights from
LifeMap in respect of any LifeMap Shares owned by the Company, simultaneously
with the exercise of any such registration rights at any time that this Option
remains exercisable in whole or in part, the Company shall cause LifeMap to
register all of the LifeMap Shares issuable to the Purchaser as of the
applicable date of determination pursuant to the terms of this Option. The
Company acknowledges and agrees that prior to excluding any LifeMap Shares from
any registration statement, it shall first exclude all other LifeMap Shares
owned by the Company other than any LifeMap Shares that are subject to an option
provided to another Purchaser (as defined in the Securities Purchase Agreement)
which shall be subject to exclusion on a pro rata basis with all other
Purchasers (as defined in the Securities Purchase Agreement).  The Company shall
do and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, including, without limitation, any assignment of any
registration rights with respect to the Common Stock purchasable pursuant to
this Option granted to the Company under any registration rights agreement by
LifeMap and the Company or under any registration statement, as Purchaser may
reasonably request in order to carry out the intent and accomplish the purposes
of this Section 5.
 
6.                    NONCIRCUMVENTION.  The Company hereby covenants and agrees
that the Company will not, by amendment of its Articles of Incorporation,
Bylaws, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Option, and will at all times in good faith carry out
all the provisions of this Option and take all action as may be required to
protect the rights of the Purchaser.  Without limiting the generality of the
foregoing, the Company shall continue to hold a sufficient number of LifeMap
Shares to permit Purchaser to exercise this Option in full.  The Company will,
and will request that LifeMap will, issue instructions to any Transfer Agent and
registrar of the Common Stock to refuse to register the transfer of any LifeMap
Shares in violation of the immediately preceding sentence.
6

--------------------------------------------------------------------------------

7.                    PURCHASER NOT DEEMED A LIFEMAP SHAREHOLDER.  The
Purchaser, solely in such Person's capacity as the holder of this Option, shall
not be entitled to vote or receive dividends or be deemed the holder of share
capital of LifeMap for any purpose, nor shall anything contained in this Option
be construed to confer upon the Purchaser, solely in such Person's capacity as
the holder of this Option, any of the rights of a shareholder of LifeMap or any
right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise, prior to the purchase of the LifeMap
Shares through the due exercise of this Option.  In addition, nothing contained
in this Option shall be construed as imposing any liabilities on the Purchaser
to purchase any securities or as a shareholder of the Company or LifeMap (other
than upon exercise of this Option), whether such liabilities are asserted by the
Company or LifeMap or by their respective creditors.  Notwithstanding this
Section, the Company shall provide the Purchaser with copies of such notices and
other information given to the Common Stock holders of LifeMap generally,
promptly after receipt thereof by the Company, unless the Company believes that
such information is material, nonpublic information regarding the Company or
LifeMap.
 
8.                    NOTICES.  Any notice pursuant to this Agreement by the
Purchaser to the Company shall be in writing and shall be delivered in person,
or mailed first class, postage prepaid, or sent by air delivery service or by
facsimile transmission (FAX) or email to the Company, at its office, Attention:
Chief Financial Officer.  The address of the principal office of the Company is
1301 Harbor Bay Parkway, Alameda, California 94502; FAX (510) 521-3389; email
rpeabody@biotimemail.com.  Any notice given pursuant to this Agreement by the
Company to the Purchaser shall be in writing and shall be mailed first class,
postage prepaid, or sent by air delivery service, or by facsimile transmission
(FAX) or email or otherwise delivered to the Purchaser at the Purchaser’s
address shown on the signature page of this Option.  Each party hereto may from
time to time change the address to which notices to it are to be delivered or
mailed hereunder by notice to the other party.
 
9.                    AMENDMENT AND WAIVER.  Except as otherwise provided
herein, the provisions of this Option may only be amended by a written
instrument signed by the Company and the Purchaser.
 
10.                 GOVERNING LAW; JURISDICTION.  This Option shall be governed
by and construed and enforced in accordance with, and all questions concerning
the construction, validity, interpretation and performance of this Option shall
be governed by, the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of California.  The
Company and the Purchaser hereby irrevocably submit to the non-exclusive
jurisdiction of the state and federal courts sitting in the City of New York and
the County of Alameda and the United States District Court for the Northern
District of California for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.
7

--------------------------------------------------------------------------------

11.                 CONSTRUCTION; HEADINGS.  This Option shall be deemed to be
jointly drafted by the Company and Purchaser and shall not be construed against
any Person as the drafter hereof.  The headings of this Option are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Option.
 
12.                 DISPUTE RESOLUTION.  In the case of a dispute as to the
determination of the Exchange Ratio or the arithmetic calculation of the LifeMap
Shares purchasable upon the exercise of this Option, the Company shall submit
the disputed determinations or arithmetic calculations via facsimile within two
(2) Business Days of receipt of the Exercise Notice giving rise to such dispute,
as the case may be, to the Purchaser.  If the Purchaser and the Company are
unable to agree upon such determination or calculation of the Exchange Ratio or
the LifeMap Shares within three (3) Business Days of such disputed determination
or arithmetic calculation being submitted to the Purchaser, then the Company
shall, within two (2) Business Days submit via facsimile (a) the disputed
determination of the Exchange Ratio to an independent, reputable investment bank
selected by the Company and approved by the Purchaser or (b) the disputed
arithmetic calculation of the LifeMap Shares to the Company's independent,
outside accountant.  The Company shall cause at its expense the investment bank
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Purchaser of the results no later
than ten (10) Business Days from the time it receives the disputed
determinations or calculations.  Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
13.                 REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF.  The remedies provided in this Option shall be cumulative and in
addition to all other remedies available under this Option, at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the right of the Purchaser to pursue actual damages
for any failure by the Company to comply with the terms of this Option.
 
14.                 SEVERABILITY.  If any provision of this Option is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Option so long as this Option as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
 
15.                COMPANY'S REPRESENTATIONS AND WARRANTIES.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of California, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  The Company has the power and authority to execute and deliver this
Option and to perform all of its obligations hereunder.  This Option has been
duly authorized, executed and delivered by the Company and is the valid and
binding agreement of the Company, enforceable in accordance with its terms
subject to:  (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (ii) general principles of equity.  There is no
lawsuit, arbitration proceeding, or administrative action or proceeding pending
or threatened against the Company which questions the validity of this Option or
any action taken or to be taken by the Company in connection with this Option or
the transfer of the LifeMap Shares hereunder.  The Company owns beneficially of
record, free and clear of any lien or other encumbrance, the LifeMap Shares, and
upon exercise of the Option, the Purchaser will acquire good and valid title to
such LifeMap Shares thereto, free and clear of any lien or other encumbrance. 
The execution and delivery of this Option and consummation of the transactions
contemplated by this Option (a) do not and will not violate any provisions of
(i) any rule, regulation, statute, or law, (ii) the terms of any order, writ or
decree of any court or judicial or regulatory authority or body, (iii) the
Articles of Incorporation or bylaws of the Company, or (iv) the rules and
regulations of the NYSE MKT applicable to the listing of the Company’s common
shares, (b) will not conflict with or result in a breach of any condition or
provision or constitute a default under or pursuant to the terms of any Material
Contract (as defined in the Securities Purchase Agreement), and (c) will not
result in the creation or imposition of any lien, charge or encumbrance upon any
of the LifeMap Shares (other than pursuant to this Option) or upon any of the
assets or properties of the Company.
8

--------------------------------------------------------------------------------

16.                REPRESENTATIONS AND WARRANTIES CONCERNING LIFEMAP.  LifeMap
is a corporation duly organized, validly existing and in good standing under the
laws of the State of California, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted. There is no lawsuit, arbitration proceeding, or administrative action
or proceeding pending or threatened against LifeMap which questions the validity
of this Option or any action taken or to be taken by the Company in connection
with this Option or the transfer of the LifeMap Shares hereunder.  The execution
and delivery of this Option and consummation of the transactions contemplated by
this Option (a) do not and will not violate any provisions of (i) any rule,
regulation, statute, or law, (ii) the terms of any order, writ or decree of any
court or judicial or regulatory authority or body or (iii) the Articles of
Incorporation or bylaws of LifeMap, (b) will not conflict with or result in a
breach of any condition or provision or constitute a default under or pursuant
to the terms of any Material Contract of LifeMap (as defined in the Securities
Purchase Agreement as if such contract was a contract to which LifeMap is a
party), and (c) will not result in the creation or imposition of any lien,
charge or encumbrance upon any of the LifeMap Shares (other than pursuant to
this Option) or upon any of the assets or properties of LifeMap.  The authorized
capital stock of LifeMap consists of: 2,250,000 shares of Preferred Stock, none
of which are issued and outstanding, and 22,500,000 shares of Common Stock, of
which 11,715,095 shares, are issued and outstanding.  All outstanding shares of
LifeMap Common Stock are duly and validly authorized and issued, fully paid and
nonassessable.  Except for up to 2,342,269 shares of Common Stock reserved for
issuance to employees, directors and consultants under the terms of a stock
option plan previously approved by LifeMap’s Board of Directors, there are no
outstanding options, warrants, rights or obligations for the purchase or
acquisition from LifeMap of any shares of capital stock.
 
17.                 CERTAIN DEFINITIONS.  For purposes of this Option, the
following terms shall have the following meanings:
 
(a)           “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person, it being understood for purposes of this definition
that “control” of a Person means the power directly or indirectly either to vote
10% or more of the stock having ordinary voting power for the election of
directors of such Person or direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.
9

--------------------------------------------------------------------------------

(b)          “Bloomberg” means Bloomberg Financial Markets.
 
(c)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(d)           “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or the last trade price,
respectively, of such security prior to 4:00:00 p.m., New York time, as reported
by Bloomberg.  If the Company and the Purchaser are unable to agree upon the
fair market value of such security, then such dispute shall be resolved pursuant
to Section 12. All such determinations to be appropriately adjusted for any
stock dividend, stock split, stock combination, reclassification or other
similar transaction during the applicable calculation period.
 
(e)            “Common Stock” means (i) the Common Stock, no par value per
share, of LifeMap, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.
 
(f)            “Eligible Market” means the NYSE, the NYSE MKT, The NASDAQ Global
Market, The NASDAQ Global Select Market, the NASDAQ Capital Market, or the OTC
Bulletin Board.
 
(g)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(h)           “Expiration Date” has the meaning ascribed in Section 1, provided,
that, if March 4, 2019 falls on a day other than a Business Day or on which
trading does not take place on the Principal Market (a “Holiday”), the next day
that is not a Holiday shall apply.
 
(i)             “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(j)            “Principal Market” means the principal Eligible Market on which
the Common Stock trades.
 
(k)           “Securities Act” means the Securities Act of 1933, as amended.
 
(l)            “Trading Day” means any day on which the Common Stock is traded
on the Principal Market, provided that “Trading Day” shall not include any day
on which the Common Stock is scheduled to trade on such exchange or market for
less than 4.5 hours or any day that the Common Stock is suspended from trading
during the final hour of trading on such exchange or market (or if such exchange
or market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 4:00:00 p.m., New York time).
 
[Signature Page Follows]


10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Purchaser have caused this Option Agreement
to be duly executed as of the Effective Date.
 
BIOTIME, INC.
 
 
 
 
By:
/s/ Michael D. West
 
Name: Michael D. West
 
Title:  Chief Executive Officer
 
 
 
 
PURCHASER
 
 
The Milton H. Dresner Revocable Living Trust
 
 
 
 
By:
/s/ Milton H. Dresner
 
Name:  Milton H. Dresner
 
Title:  Trustee of The Million H. Dresner Revocable Living Trust



11

--------------------------------------------------------------------------------

EXHIBIT A


EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED PURCHASER TO EXERCISE THIS
OPTION TO PURCHASE LIFEMAP COMMON STOCK


BIOTIME, INC.
 
The undersigned Purchaser hereby exercises the right to purchase
_________________ LifeMap Shares (“LifeMap Shares”) of LifeMap Sciences, Inc., a
California corporation, held by BioTime, Inc. (the “Company”), pursuant to the
attached Option Agreement and tenders herewith __________ shares of Series A
Preferred Stock, duly endorsed in blank, in exchange for such LifeMap Shares.


Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Option Agreement.


Date:
_______________ __, ______
 
 
 
 
 
Name of Registered Purchaser
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 



[NOTE:  The above signature should correspond exactly with the name of the
Purchaser in the Option Agreement]

--------------------------------------------------------------------------------

ACKNOWLEDGMENT
 
The Company hereby acknowledges this Exercise Notice and hereby directs
[Transfer Agent] to issue the above indicated number of LifeMap Shares in
accordance with the Transfer Agent Instructions dated ________ from the Company
and acknowledged and agreed to by [Transfer Agent].


 
BIOTIME, INC.
 
 
 
 
By:
 
 
Name:
 
Title:

 

--------------------------------------------------------------------------------

OPTION AGREEMENT
 
This Option Agreement (“Option”) is entered into as of March 4, 2014 (the
“Effective Date”) by BioTime, Inc., a California corporation (the “Company”),
and British & American Investment Trust plc (the “Purchaser”) in connection that
certain Preferred Stock Purchase Agreement, dated March 4, 2014, between the
Company and Purchaser (the “Securities Purchase Agreement”).
 
1.                   GRANT OF OPTION.
 
(a)          Option.  The Company hereby grants to Purchaser the option (the
“Option”) to exchange shares of the Company’s Series A Convertible Preferred
Stock (“Series A Preferred Stock”) for Common Stock of LifeMap Sciences, Inc.
(“LifeMap”) owned by the Company (the “LifeMap Shares”), free of any liens and
charges and preemptive or similar rights.  The Option shall expire if not
exercised on or before the earliest to occur of (a) 5:00 p.m. New York time on
March 4, 2019, (b) the date on which all of the share of Series A Preferred
Stock held by Purchaser have been converted into common shares of the Company,
or the date on which all of the shares of Series A Preferred Stock issued by the
Company to Purchaser shall have been sold or transferred otherwise than in a
sale or transfer described in Section 4(a) (the “Expiration Date”).


(b)          Exchange Ratio.  Series A Preferred Stock may be exchanged for
LifeMap Shares at the ratio of one share of Series A Preferred Stock for 12.5
LifeMap Shares, subject to adjustment as provided in Section 3 (the “Exchange
Ratio”).


(c)          Minimum Exercise.  This Option may be exercised by Purchaser in
whole or in part; provided, however, that any partial exercise of this Option
shall not be for less than the lower of (i) 10,000 LifeMap Shares and (ii) all
of the remaining LifeMap Shares that are issuable upon the exercise of the
Option held by the Purchaser.


2.                    EXERCISE OF OPTION
 
(a)          Mechanics of Exercise.  Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(c) and
Section 4), this Option may be exercised by the Purchaser at any time or times
on or after the Effective Date, in whole or in part, subject to Section 1(c), by
(i) delivery of a written notice, in the form attached hereto as Exhibit A (the
“Exercise Notice”), duly completed and executed by Purchaser, stating
Purchaser's election to exercise this Option, the number of shares of Series A
Preferred Stock being tendered in exchange for LifeMap Shares upon exercise of
this Option, and the number of LifeMap Shares being issued upon such exchange,
and (ii) delivery of shares of Series A Preferred Stock, endorsed in blank, to
the Company to be exchange for LifeMap Shares at the Exchange Ratio then in
effect.  On or before the first (1st) Trading Day following the date on which
the Company has received the Exercise Notice and shares of Series A Preferred
Stock, the Company shall transmit by facsimile an acknowledgment of confirmation
of receipt of the Exercise Notice to the Purchaser and the transfer agent of the
LifeMap Shares (the “Transfer Agent”), if any.  On or before the third (3rd)
Trading Day following the date on which the Company has received the Exercise
Notice, so long as the Purchaser delivers a number of shares of Series A
Preferred Stock sufficient for such exercise at the Exchange Ratio (the
“Aggregate Option Exchange Shares”) on or prior to the second (2nd) Trading Day
following the date on which the Company has received the Exercise Notice (the
“Share Delivery Date”) (provided that if the Aggregate Option Exchange Shares
have not been delivered by such date, the Share Delivery Date shall be one (1)
Trading Day after the Aggregate Option Exchange Shares are delivered), the
Company shall (X) provided that the Transfer Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
credit such aggregate number of LifeMap Shares to which the Purchaser is
entitled pursuant to such exercise to the Purchaser's or its designee's balance
account with DTC through its Deposit / Withdrawal At Custodian system, or (Y) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, or if there is no Transfer Agent, issue and dispatch by
overnight courier to the address as specified in the Exercise Notice, a
certificate, registered in the name of the Purchaser or its designee, for the
number of LifeMap Shares to which the Purchaser is entitled pursuant to such
exercise.  The Company shall be responsible for all fees and expenses of the
Transfer Agent and all fees and expenses with respect to the transfer of LifeMap
Shares to the Purchaser, if any.  No fractional LifeMap Shares are to be issued
upon the exercise of this Option, but rather the number of LifeMap Shares to be
issued shall be rounded down to the nearest whole number.  The Company shall pay
any and all taxes which may be payable with respect to the transfer of LifeMap
Shares to the Purchaser upon exercise of this Option.

--------------------------------------------------------------------------------

(b)          Reissue of Stock Certificate.  If the Purchaser delivers to the
Company a number of shares of Series A Preferred Stock greater than the
Aggregate Option Exchange Shares upon the exercise of this Option, the Company
shall issue to Purchaser a replacement Series A Preferred Stock certificate for
the number of shares of Series A Preferred Stock in excess of the Aggregate
Option Exchange Shares.
 
(c)          Company's Failure to Timely Deliver Securities.  If the Company
shall fail for any reason or for no reason to transfer to the Purchaser, or
cause LifeMap to issue, on or prior to the Share Delivery Date, a certificate
for the number of LifeMap Shares to which the Purchaser is entitled and cause
such LifeMap Shares to be registered on LifeMap's share register or to credit
the Purchaser's balance account with DTC for such number of LifeMap Shares to
which the Purchaser is entitled upon the Purchaser's exercise of this Option,
then, in addition to all other remedies available to the Purchaser, the Company
(X) shall pay in cash to the Purchaser on each day after such third (3rd)
Trading Day that the transfer of such LifeMap Shares is not timely effected an
amount equal to 1.5% of the product of (A) the sum of the number of LifeMap
Shares not transferred to the Purchaser on a timely basis and to which the
Purchaser is entitled and (B) the Closing Sale Price of the LifeMap Shares on
the Trading Day immediately preceding the last possible date which the Company
could have transferred such LifeMap Shares to the Purchaser without violating
Section 2(a), or if the LifeMap Shares are then not traded on an Eligible
Market, $4.00 (the “Designated Price”), and (Y) the Purchaser, upon written
notice to the Company, may void its Exercise Notice with respect to, and retain
or have returned, as the case may be, any shares of Series A Preferred Stock
cancelled in connection with such voided exercise; provided that the voiding of
an exercise shall not affect the Company's obligations to make any payments
which have accrued prior to the date of such notice pursuant to this Section
2(c) or otherwise.  In addition to the foregoing, if on or prior to the Share
Delivery Date, the Company shall fail to transfer, or cause LifeMap to issue, a
certificate to the Purchaser and cause the registration of such LifeMap Shares
on LifeMap's share register or credit the Purchaser's balance account with DTC
for the number of LifeMap Shares to which the Purchaser is entitled upon the
Purchaser's exercise of this Option or pursuant to the Company's obligation
pursuant to clause (ii) below, as applicable, and if on or after such Trading
Day the Purchaser purchases (in an open market transaction or otherwise) LifeMap
Shares to deliver in satisfaction of a sale by the Purchaser of LifeMap Shares
issuable upon such exercise that the Purchaser anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three (3) Trading Days
after the Purchaser's request and in the Purchaser's discretion, either (i) pay
cash to the Purchaser in an amount equal to the Purchaser's total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the LifeMap Shares so purchased (the “Buy-In Price”), at which point the
Company's obligation to deliver such certificate (and to transfer LifeMap
Shares) or credit such Purchaser's balance account with DTC for such LifeMap
Shares shall terminate, or (ii) promptly honor its obligation to deliver to the
Purchaser a certificate or certificates representing such LifeMap Shares or
credit such Purchaser's balance account with DTC and pay cash to the Purchaser
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of LifeMap Shares, times (B) the Closing Bid Price on the
date of exercise.  Nothing shall limit the Purchaser's right to pursue a decree
of specific performance and/or injunctive relief with respect to the Company's
failure to timely deliver certificates representing LifeMap Shares (or to
electronically deliver such LifeMap Shares) upon the exercise of this Option as
required pursuant to the terms hereof.
2

--------------------------------------------------------------------------------

(d)          Disputes.  In the case of a dispute as to the determination of the
Exchange Ratio or the arithmetic calculation of the LifeMap Shares, the Company
shall promptly transfer to the Purchaser the number of LifeMap Shares that are
not disputed and resolve such dispute in accordance with Section 12.
 
3.                    CERTAIN ADJUSTMENTS.  The Exchange Ratio and the number of
LifeMap Shares purchasable hereunder shall be adjusted from time to time as
follows:
 
(a)          Stock Splits, Combinations, Reclassifications and Other Changes in
Common Stock.  If LifeMap, at any time after the Effective Date, shall (A) pay a
dividend in its Common Stock or make a distribution in Common Stock, (B)
subdivide its outstanding Common Stock, (C) combine its outstanding Common Stock
into a smaller number of shares, or (D) reclassify or change (including a change
to the right to receive, or a change into, as the case may be, shares of stock,
other securities, property, cash or any combination thereof) its Common Stock
(including any such reclassification or change in connection with a
consolidation or merger in which LifeMap is the surviving corporation), upon the
exercise of this Option the Purchaser shall be entitled to receive from the
Company the kind and number of LifeMap Shares or other securities of LifeMap or
other property which the Purchaser would have owned or have been entitled to
receive upon the happening of any of the events described above, had this Option
been exercised at the Exchange Ratio immediately prior to the happening of such
event or any record date with respect thereto.
 
(b)          Distribution of Options, Warrants, Warrants, Rights, and
Convertible Securities or Other Assets.  If LifeMap at any time after the
Effective Date, shall distribute to all holders of its Common Stock (including
any distribution made in connection with a merger in which LifeMap is the
surviving corporation) (i) rights, options or warrants, or convertible or
exchangeable securities containing the right to subscribe for or purchase Common
Stock, or (ii) evidences of its indebtedness or assets, including cash but
excluding Ordinary Cash Dividends (as defined below), then in each case with
respect to each LifeMap Share issued upon the exercise of this Option, the
Purchaser shall also receive from the Company either (a) the portion of the
subscription rights, options or warrants, or convertible or exchangeable
securities (or securities issued upon the conversion of convertible securities)
or assets or evidences of indebtedness so distributed to the Company applicable
to one LifeMap Share, or (b) the then fair value of the securities described in
(a) as determined in good faith by the Board of Directors of the Company whose
determination shall be conclusive; provided, that the Company need not deliver
any subscription rights, options or warrants that shall have expired by their
terms.  The Company shall determine whether to deliver the consideration
described in clause (a) or clause (b) of the preceding sentence upon the
exercise of this Option.  A cash dividend shall be deemed an “Ordinary Cash
Dividend” for purposes of this Option if the dividend is paid out of
consolidated earnings or earned surplus and is declared by the Board of
Directors of LifeMap to be a regular or ordinary quarterly, semi-annual or
annual dividend.
3

--------------------------------------------------------------------------------

(c)          Notice.  Whenever an event described in paragraph (a) or paragraph
(b) of this Section 3 occurs, the Company shall promptly, in any event within
ten (10) days, send to the Purchaser notice of such event.
 
(d)          No Adjustment for Dividends.  No adjustment in respect of any
Ordinary Cash Dividends shall be made during the term of this Option or upon the
exercise of this Option, nor shall the Purchaser be entitled to acquire from the
Company upon the exercise of this Option any Ordinary Cash Dividends received by
the Company with respect to LifeMap Shares or any other LifeMap securities owned
or acquired by the Company upon the exercise of any subscription rights,
options, warrants or exchangeable securities.
 
4.                    RESTRICTIONS ON TRANSFER.
 
(a)          Transfer.  This Option is personal to the Purchaser and may not be
sold, transferred or assigned, except (i) to a successor in interest of the
Purchaser as a result of any consolidation of the Purchaser with or merger of
the Purchaser into another Person, (ii) to another Purchaser (as defined in the
Securities Purchase Agreement) or (iii) to another Person as part of a sale of
all or substantially all the property of the Purchaser to such other Person.

 
(b)          Restrictions on Transfer of LifeMap Shares.
 
(i)    Any LifeMap Shares issued to Purchaser upon the exercise of this Option,
may not be sold, pledged, hypothecated, transferred or assigned, in whole or in
part, unless (A) a registration statement under the Securities Act and under any
applicable state securities laws is effective therefor or (B) an exemption from
such registration is then available and an opinion of counsel, reasonably
acceptable to LifeMap and the Transfer Agent, if any, has been rendered stating
that such sale, pledge, hypothecation, transfer or assignment will not violate
the Securities Act. Notwithstanding anything to the contrary contained herein
(x) the LifeMap Shares may be pledged in connection with a bona fide margin
account or other loan or financing arrangement secured by the securities and no
legal opinion shall be required therefor and (y) no representation, warranty,
covenant or opinion shall be required for the sale, pledge, hypothecation,
transfer or assignment of any LifeMap Shares if a registration statement with
respect to the resale of such LifeMap Shares is effective at the time of any
such sale, pledge, hypothecation, transfer or assignment.
 
(ii)    As a condition precedent to the registration of transfer of any
certificates representing LifeMap Shares upon the exercise of this Option or
transfer of LifeMap Shares, the Company and LifeMap shall be entitled to obtain
a letter or other instrument from the Purchaser containing such covenants,
representations or warranties by such Purchaser similar to those contained in
this Section 4 as reasonably deemed necessary by the Company or LifeMap to
effect compliance by the Company or LifeMap with the requirements of the
Securities Act and any other applicable federal and/or state securities laws.
4

--------------------------------------------------------------------------------

(iii)   Any sale, pledge, hypothecation, transfer, or assignment of this Option
or LifeMap Shares in violation of the foregoing restrictions shall be deemed
null and void and of no binding effect.
 
(iv)  The Company will, and will request that LifeMap will, issue instructions
to any Transfer Agent and registrar of the Common Stock to refuse to register
the transfer of any LifeMap Shares not made pursuant to registration under the
Securities Act and applicable state securities laws, or pursuant to an available
exemption from registration under the Securities Act and applicable state
securities laws.
 
(v)  The LifeMap Shares shall bear an appropriate legend, conspicuously
disclosing the restrictions on transfer, under this Section 4, until the same
are registered for sale under the Securities Act or are transferred in a
transaction exempt from registration under the Securities Act entitling the
transferee to receive securities that are not deemed to be “restricted
securities” as such term is defined in Rule 144 under the Securities Act.  The
Company agrees that upon the sale of LifeMap Shares pursuant to a registration
statement or an exemption entitling the transferee to receive securities that
are not deemed to be “restricted securities,” or at such time as registration
under the Securities Act shall no longer be required, upon the presentation of
the certificates containing such a legend to the transfer agent or warrant
agent, if any, it will request removal of such legend; provided, that unless the
request for removal of the legend is in connection with a sale registered under
the Securities Act, the Purchaser shall have provided an opinion of counsel,
acceptable to the Company and the Transfer Agent to the effect that such legend
may be removed in compliance with the Securities Act.
 
(c)           Investment Representations.  Each Purchaser makes the following
representations, severally and not jointly and severally, in connection with its
acquisition of this Option and any LifeMap Shares upon the exercise of this
Option:
 
(i)    Purchaser has made such investigation of LifeMap as Purchaser deemed
appropriate for determining to acquire (and thereby make an investment in) this
Option and LifeMap Shares, and in making such investigation Purchaser has had
access to such financial and other information concerning LifeMap as Purchaser
requested.  Purchaser is relying on the information communicated to Purchaser in
writing by LifeMap or the Company.  Purchaser has not relied on any statement or
representations inconsistent with those communicated to Purchaser in writing by
LifeMap or the Company. Purchaser has had a reasonable opportunity to ask
questions of and receive answers from the executive officers of LifeMap and the
Company concerning LifeMap, and to obtain additional information, to the extent
possessed or obtainable by LifeMap or the Company without unreasonable effort or
expense, necessary to verify the information communicated or provided to
Purchaser.  All such questions have been answered to Purchaser’s satisfaction.
5

--------------------------------------------------------------------------------

(ii)    Purchaser is acquiring this Option and upon exercise of this Option will
purchase LifeMap Shares solely for Purchaser's own account, and Purchaser has no
direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of the LifeMap Shares or this Option;
provided, that this representation and warranty shall not prohibit Purchaser
from selling LifeMap Shares in the ordinary course of business pursuant to a
registration statement under the Securities Act or otherwise in compliance with
the Securities Act and applicable state securities or “blue sky” laws.
 
(iii)  Purchaser is an “accredited investor” as defined in Rule 501 under the
Securities Act.
 
(iv) Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in this Option and LifeMap Shares, and has so evaluated the merits and risks of
such investment. Such Purchaser is able to bear the economic risk of an
investment in this Option and LifeMap Shares and, at the present time, is able
to afford a complete loss of such investment.
 
5.                   REGISTRATION RIGHTS.  The Company hereby covenants and
agrees that in the event the Company receives any registration rights from
LifeMap in respect of any LifeMap Shares owned by the Company, simultaneously
with the exercise of any such registration rights at any time that this Option
remains exercisable in whole or in part, the Company shall cause LifeMap to
register all of the LifeMap Shares issuable to the Purchaser as of the
applicable date of determination pursuant to the terms of this Option. The
Company acknowledges and agrees that prior to excluding any LifeMap Shares from
any registration statement, it shall first exclude all other LifeMap Shares
owned by the Company other than any LifeMap Shares that are subject to an option
provided to another Purchaser (as defined in the Securities Purchase Agreement)
which shall be subject to exclusion on a pro rata basis with all other
Purchasers (as defined in the Securities Purchase Agreement).  The Company shall
do and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, including, without limitation, any assignment of any
registration rights with respect to the Common Stock purchasable pursuant to
this Option granted to the Company under any registration rights agreement by
LifeMap and the Company or under any registration statement, as Purchaser may
reasonably request in order to carry out the intent and accomplish the purposes
of this Section 5.
 
6.                   NONCIRCUMVENTION.  The Company hereby covenants and agrees
that the Company will not, by amendment of its Articles of Incorporation,
Bylaws, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Option, and will at all times in good faith carry out
all the provisions of this Option and take all action as may be required to
protect the rights of the Purchaser.  Without limiting the generality of the
foregoing, the Company shall continue to hold a sufficient number of LifeMap
Shares to permit Purchaser to exercise this Option in full.  The Company will,
and will request that LifeMap will, issue instructions to any Transfer Agent and
registrar of the Common Stock to refuse to register the transfer of any LifeMap
Shares in violation of the immediately preceding sentence.
6

--------------------------------------------------------------------------------

7.                    PURCHASER NOT DEEMED A LIFEMAP SHAREHOLDER.  The
Purchaser, solely in such Person's capacity as the holder of this Option, shall
not be entitled to vote or receive dividends or be deemed the holder of share
capital of LifeMap for any purpose, nor shall anything contained in this Option
be construed to confer upon the Purchaser, solely in such Person's capacity as
the holder of this Option, any of the rights of a shareholder of LifeMap or any
right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise, prior to the purchase of the LifeMap
Shares through the due exercise of this Option.  In addition, nothing contained
in this Option shall be construed as imposing any liabilities on the Purchaser
to purchase any securities or as a shareholder of the Company or LifeMap (other
than upon exercise of this Option), whether such liabilities are asserted by the
Company or LifeMap or by their respective creditors.  Notwithstanding this
Section, the Company shall provide the Purchaser with copies of such notices and
other information given to the Common Stock holders of LifeMap generally,
promptly after receipt thereof by the Company, unless the Company believes that
such information is material, nonpublic information regarding the Company or
LifeMap.
 
8.                    NOTICES.  Any notice pursuant to this Agreement by the
Purchaser to the Company shall be in writing and shall be delivered in person,
or mailed first class, postage prepaid, or sent by air delivery service or by
facsimile transmission (FAX) or email to the Company, at its office, Attention:
Chief Financial Officer.  The address of the principal office of the Company is
1301 Harbor Bay Parkway, Alameda, California 94502; FAX (510) 521-3389; email
rpeabody@biotimemail.com.  Any notice given pursuant to this Agreement by the
Company to the Purchaser shall be in writing and shall be mailed first class,
postage prepaid, or sent by air delivery service, or by facsimile transmission
(FAX) or email or otherwise delivered to the Purchaser at the Purchaser’s
address shown on the signature page of this Option.  Each party hereto may from
time to time change the address to which notices to it are to be delivered or
mailed hereunder by notice to the other party.
 
9.                     AMENDMENT AND WAIVER.  Except as otherwise provided
herein, the provisions of this Option may only be amended by a written
instrument signed by the Company and the Purchaser.
 
10.                 GOVERNING LAW; JURISDICTION.  This Option shall be governed
by and construed and enforced in accordance with, and all questions concerning
the construction, validity, interpretation and performance of this Option shall
be governed by, the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of California.  The
Company and the Purchaser hereby irrevocably submit to the non-exclusive
jurisdiction of the state and federal courts sitting in the City of New York and
the County of Alameda and the United States District Court for the Northern
District of California for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.
7

--------------------------------------------------------------------------------

11.                 CONSTRUCTION; HEADINGS.  This Option shall be deemed to be
jointly drafted by the Company and Purchaser and shall not be construed against
any Person as the drafter hereof.  The headings of this Option are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Option.
 
12.                 DISPUTE RESOLUTION.  In the case of a dispute as to the
determination of the Exchange Ratio or the arithmetic calculation of the LifeMap
Shares purchasable upon the exercise of this Option, the Company shall submit
the disputed determinations or arithmetic calculations via facsimile within two
(2) Business Days of receipt of the Exercise Notice giving rise to such dispute,
as the case may be, to the Purchaser.  If the Purchaser and the Company are
unable to agree upon such determination or calculation of the Exchange Ratio or
the LifeMap Shares within three (3) Business Days of such disputed determination
or arithmetic calculation being submitted to the Purchaser, then the Company
shall, within two (2) Business Days submit via facsimile (a) the disputed
determination of the Exchange Ratio to an independent, reputable investment bank
selected by the Company and approved by the Purchaser or (b) the disputed
arithmetic calculation of the LifeMap Shares to the Company's independent,
outside accountant.  The Company shall cause at its expense the investment bank
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Purchaser of the results no later
than ten (10) Business Days from the time it receives the disputed
determinations or calculations.  Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
13.                 REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF.  The remedies provided in this Option shall be cumulative and in
addition to all other remedies available under this Option, at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the right of the Purchaser to pursue actual damages
for any failure by the Company to comply with the terms of this Option.
 
14.                 SEVERABILITY.  If any provision of this Option is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Option so long as this Option as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
8

--------------------------------------------------------------------------------

15.                COMPANY'S REPRESENTATIONS AND WARRANTIES.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of California, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  The Company has the power and authority to execute and deliver this
Option and to perform all of its obligations hereunder.  This Option has been
duly authorized, executed and delivered by the Company and is the valid and
binding agreement of the Company, enforceable in accordance with its terms
subject to:  (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (ii) general principles of equity.  There is no
lawsuit, arbitration proceeding, or administrative action or proceeding pending
or threatened against the Company which questions the validity of this Option or
any action taken or to be taken by the Company in connection with this Option or
the transfer of the LifeMap Shares hereunder.  The Company owns beneficially of
record, free and clear of any lien or other encumbrance, the LifeMap Shares, and
upon exercise of the Option, the Purchaser will acquire good and valid title to
such LifeMap Shares thereto, free and clear of any lien or other encumbrance. 
The execution and delivery of this Option and consummation of the transactions
contemplated by this Option (a) do not and will not violate any provisions of
(i) any rule, regulation, statute, or law, (ii) the terms of any order, writ or
decree of any court or judicial or regulatory authority or body, (iii) the
Articles of Incorporation or bylaws of the Company, or (iv) the rules and
regulations of the NYSE MKT applicable to the listing of the Company’s common
shares, (b) will not conflict with or result in a breach of any condition or
provision or constitute a default under or pursuant to the terms of any Material
Contract (as defined in the Securities Purchase Agreement), and (c) will not
result in the creation or imposition of any lien, charge or encumbrance upon any
of the LifeMap Shares (other than pursuant to this Option) or upon any of the
assets or properties of the Company.
 
16.                REPRESENTATIONS AND WARRANTIES CONCERNING LIFEMAP.  LifeMap
is a corporation duly organized, validly existing and in good standing under the
laws of the State of California, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted. There is no lawsuit, arbitration proceeding, or administrative action
or proceeding pending or threatened against LifeMap which questions the validity
of this Option or any action taken or to be taken by the Company in connection
with this Option or the transfer of the LifeMap Shares hereunder.  The execution
and delivery of this Option and consummation of the transactions contemplated by
this Option (a) do not and will not violate any provisions of (i) any rule,
regulation, statute, or law, (ii) the terms of any order, writ or decree of any
court or judicial or regulatory authority or body or (iii) the Articles of
Incorporation or bylaws of LifeMap, (b) will not conflict with or result in a
breach of any condition or provision or constitute a default under or pursuant
to the terms of any Material Contract of LifeMap (as defined in the Securities
Purchase Agreement as if such contract was a contract to which LifeMap is a
party), and (c) will not result in the creation or imposition of any lien,
charge or encumbrance upon any of the LifeMap Shares (other than pursuant to
this Option) or upon any of the assets or properties of LifeMap.  The authorized
capital stock of LifeMap consists of: 2,250,000 shares of Preferred Stock, none
of which are issued and outstanding, and 22,500,000 shares of Common Stock, of
which 11,715,095 shares, are issued and outstanding.  All outstanding shares of
LifeMap Common Stock are duly and validly authorized and issued, fully paid and
nonassessable.  Except for up to 2,342,269 shares of Common Stock reserved for
issuance to employees, directors and consultants under the terms of a stock
option plan previously approved by LifeMap’s Board of Directors, there are no
outstanding options, warrants, rights or obligations for the purchase or
acquisition from LifeMap of any shares of capital stock.
 
17.                 CERTAIN DEFINITIONS.  For purposes of this Option, the
following terms shall have the following meanings:
 
(a)           “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person, it being understood for purposes of this definition
that “control” of a Person means the power directly or indirectly either to vote
10% or more of the stock having ordinary voting power for the election of
directors of such Person or direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.
9

--------------------------------------------------------------------------------

(b)          “Bloomberg” means Bloomberg Financial Markets.
 
(c)          “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(d)          “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or the last trade price,
respectively, of such security prior to 4:00:00 p.m., New York time, as reported
by Bloomberg.  If the Company and the Purchaser are unable to agree upon the
fair market value of such security, then such dispute shall be resolved pursuant
to Section 12. All such determinations to be appropriately adjusted for any
stock dividend, stock split, stock combination, reclassification or other
similar transaction during the applicable calculation period.
 
(e)          “Common Stock” means (i) the Common Stock, no par value per share,
of LifeMap, and (ii) any share capital into which such Common Stock shall have
been changed or any share capital resulting from a reclassification of such
Common Stock.
 
(f)            “Eligible Market” means the NYSE, the NYSE MKT, The NASDAQ Global
Market, The NASDAQ Global Select Market, the NASDAQ Capital Market, or the OTC
Bulletin Board.
 
(g)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(h)          “Expiration Date” has the meaning ascribed in Section 1, provided,
that, if March 4, 2019 falls on a day other than a Business Day or on which
trading does not take place on the Principal Market (a “Holiday”), the next day
that is not a Holiday shall apply.
 
(i)             “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(j)             “Principal Market” means the principal Eligible Market on which
the Common Stock trades.
 
(k)            “Securities Act” means the Securities Act of 1933, as amended.
 
(l)             “Trading Day” means any day on which the Common Stock is traded
on the Principal Market, provided that “Trading Day” shall not include any day
on which the Common Stock is scheduled to trade on such exchange or market for
less than 4.5 hours or any day that the Common Stock is suspended from trading
during the final hour of trading on such exchange or market (or if such exchange
or market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 4:00:00 p.m., New York time).
 
[Signature Page Follows]


10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Purchaser have caused this Option Agreement
to be duly executed as of the Effective Date.
 
BIOTIME, INC.
 
 
 
 
By:
/s/ Michael D. West
 
Name: Michael D. West
 
Title:  Chief Executive Officer
 
 
 
 
PURCHASER
 
 
British & American Investment Trust Plc
 
 
 
 
By:
/s/ Jonathan C. Woolf 
 
Name:  Jonathan C. Woolf 
 
Title:  Managing Director


11

--------------------------------------------------------------------------------

EXHIBIT A


EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED PURCHASER TO EXERCISE THIS
OPTION TO PURCHASE LIFEMAP COMMON STOCK


BIOTIME, INC.
 
The undersigned Purchaser hereby exercises the right to purchase
_________________ LifeMap Shares (“LifeMap Shares”) of LifeMap Sciences, Inc., a
California corporation, held by BioTime, Inc. (the “Company”), pursuant to the
attached Option Agreement and tenders herewith __________ shares of Series A
Preferred Stock, duly endorsed in blank, in exchange for such LifeMap Shares.


Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Option Agreement.


Date:
_______________ __, ______
 
 
 
 
 
Name of Registered Purchaser
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

 
[NOTE:  The above signature should correspond exactly with the name of the
Purchaser in the Option Agreement]

--------------------------------------------------------------------------------

ACKNOWLEDGMENT


The Company hereby acknowledges this Exercise Notice and hereby directs
[Transfer Agent] to issue the above indicated number of LifeMap Shares in
accordance with the Transfer Agent Instructions dated ________ from the Company
and acknowledged and agreed to by [Transfer Agent].


 
BIOTIME, INC.
 
 
 
 
By:
 
 
Name:
 
Title:

--------------------------------------------------------------------------------

OPTION AGREEMENT
 
This Option Agreement (“Option”) is entered into as of March 4, 2014 (the
“Effective Date”) by BioTime, Inc., a California corporation (the "Company"),
and ALB Private Investments, LLC (the “Purchaser”) in connection that certain
Preferred Stock Purchase Agreement, dated March 4, 2014, between the Company and
Purchaser (the “Securities Purchase Agreement”).
 
1.                   GRANT OF OPTION.
 
(a)          Option.  The Company hereby grants to Purchaser the option (the
“Option”) to exchange shares of the Company’s Series A Convertible Preferred
Stock (“Series A Preferred Stock”) for Common Stock of LifeMap Sciences, Inc.
(“LifeMap”) owned by the Company (the “LifeMap Shares”), free of any liens and
charges and preemptive or similar rights.  The Option shall expire if not
exercised on or before the earliest to occur of (a) 5:00 p.m. New York time on
March 4, 2019, (b) the date on which all of the share of Series A Preferred
Stock held by Purchaser have been converted into common shares of the Company,
or the date on which all of the shares of Series A Preferred Stock issued by the
Company to Purchaser shall have been sold or transferred otherwise than in a
sale or transfer described in Section 4(a) (the “Expiration Date”).


(b)          Exchange Ratio.  Series A Preferred Stock may be exchanged for
LifeMap Shares at the ratio of one share of Series A Preferred Stock for 12.5
LifeMap Shares, subject to adjustment as provided in Section 3 (the “Exchange
Ratio”).


(c)          Minimum Exercise.  This Option may be exercised by Purchaser in
whole or in part; provided, however, that any partial exercise of this Option
shall not be for less than the lower of (i) 10,000 LifeMap Shares and (ii) all
of the remaining LifeMap Shares that are issuable upon the exercise of the
Option held by the Purchaser.


2.                   EXERCISE OF OPTION
 
(a)          Mechanics of Exercise.  Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(c) and
Section 4), this Option may be exercised by the Purchaser at any time or times
on or after the Effective Date, in whole or in part, subject to Section 1(c), by
(i) delivery of a written notice, in the form attached hereto as Exhibit A (the
"Exercise Notice"), duly completed and executed by Purchaser, stating
Purchaser's election to exercise this Option, the number of shares of Series A
Preferred Stock being tendered in exchange for LifeMap Shares upon exercise of
this Option, and the number of LifeMap Shares being issued upon such exchange,
and (ii) delivery of shares of Series A Preferred Stock, endorsed in blank, to
the Company to be exchange for LifeMap Shares at the Exchange Ratio then in
effect.  On or before the first (1st) Trading Day following the date on which
the Company has received the Exercise Notice and shares of Series A Preferred
Stock, the Company shall transmit by facsimile an acknowledgment of confirmation
of receipt of the Exercise Notice to the Purchaser and the transfer agent of the
LifeMap Shares (the "Transfer Agent"), if any.  On or before the third (3rd)
Trading Day following the date on which the Company has received the Exercise
Notice, so long as the Purchaser delivers a number of shares of Series A
Preferred Stock sufficient for such exercise at the Exchange Ratio (the
“Aggregate Option Exchange Shares”) on or prior to the second (2nd) Trading Day
following the date on which the Company has received the Exercise Notice (the
"Share Delivery Date") (provided that if the Aggregate Option Exchange Shares
have not been delivered by such date, the Share Delivery Date shall be one (1)
Trading Day after the Aggregate Option Exchange Shares are delivered), the
Company shall (X) provided that the Transfer Agent is participating in The
Depository Trust Company ("DTC") Fast Automated Securities Transfer Program,
credit such aggregate number of LifeMap Shares to which the Purchaser is
entitled pursuant to such exercise to the Purchaser's or its designee's balance
account with DTC through its Deposit / Withdrawal At Custodian system, or (Y) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, or if there is no Transfer Agent, issue and dispatch by
overnight courier to the address as specified in the Exercise Notice, a
certificate, registered in the name of the Purchaser or its designee, for the
number of LifeMap Shares to which the Purchaser is entitled pursuant to such
exercise.  The Company shall be responsible for all fees and expenses of the
Transfer Agent and all fees and expenses with respect to the transfer of LifeMap
Shares to the Purchaser, if any.  No fractional LifeMap Shares are to be issued
upon the exercise of this Option, but rather the number of LifeMap Shares to be
issued shall be rounded down to the nearest whole number.  The Company shall pay
any and all taxes which may be payable with respect to the transfer of LifeMap
Shares to the Purchaser upon exercise of this Option.

--------------------------------------------------------------------------------

(b)          Reissue of Stock Certificate.  If the Purchaser delivers to the
Company a number of shares of Series A Preferred Stock greater than the
Aggregate Option Exchange Shares upon the exercise of this Option, the Company
shall issue to Purchaser a replacement Series A Preferred Stock certificate for
the number of shares of Series A Preferred Stock in excess of the Aggregate
Option Exchange Shares.
 
(c)          Company's Failure to Timely Deliver Securities.  If the Company
shall fail for any reason or for no reason to transfer to the Purchaser, or
cause LifeMap to issue, on or prior to the Share Delivery Date, a certificate
for the number of LifeMap Shares to which the Purchaser is entitled and cause
such LifeMap Shares to be registered on LifeMap's share register or to credit
the Purchaser's balance account with DTC for such number of LifeMap Shares to
which the Purchaser is entitled upon the Purchaser's exercise of this Option,
then, in addition to all other remedies available to the Purchaser, the Company
(X) shall pay in cash to the Purchaser on each day after such third (3rd)
Trading Day that the transfer of such LifeMap Shares is not timely effected an
amount equal to 1.5% of the product of (A) the sum of the number of LifeMap
Shares not transferred to the Purchaser on a timely basis and to which the
Purchaser is entitled and (B) the Closing Sale Price of the LifeMap Shares on
the Trading Day immediately preceding the last possible date which the Company
could have transferred such LifeMap Shares to the Purchaser without violating
Section 2(a), or if the LifeMap Shares are then not traded on an Eligible
Market, $4.00 (the “Designated Price”), and (Y) the Purchaser, upon written
notice to the Company, may void its Exercise Notice with respect to, and retain
or have returned, as the case may be, any shares of Series A Preferred Stock
cancelled in connection with such voided exercise; provided that the voiding of
an exercise shall not affect the Company's obligations to make any payments
which have accrued prior to the date of such notice pursuant to this Section
2(c) or otherwise.  In addition to the foregoing, if on or prior to the Share
Delivery Date, the Company shall fail to transfer, or cause LifeMap to issue, a
certificate to the Purchaser and cause the registration of such LifeMap Shares
on LifeMap's share register or credit the Purchaser's balance account with DTC
for the number of LifeMap Shares to which the Purchaser is entitled upon the
Purchaser's exercise of this Option or pursuant to the Company's obligation
pursuant to clause (ii) below, as applicable, and if on or after such Trading
Day the Purchaser purchases (in an open market transaction or otherwise) LifeMap
Shares to deliver in satisfaction of a sale by the Purchaser of LifeMap Shares
issuable upon such exercise that the Purchaser anticipated receiving from the
Company (a "Buy-In"), then the Company shall, within three (3) Trading Days
after the Purchaser's request and in the Purchaser's discretion, either (i) pay
cash to the Purchaser in an amount equal to the Purchaser's total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the LifeMap Shares so purchased (the "Buy-In Price"), at which point the
Company's obligation to deliver such certificate (and to transfer LifeMap
Shares) or credit such Purchaser's balance account with DTC for such LifeMap
Shares shall terminate, or (ii) promptly honor its obligation to deliver to the
Purchaser a certificate or certificates representing such LifeMap Shares or
credit such Purchaser's balance account with DTC and pay cash to the Purchaser
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of LifeMap Shares, times (B) the Closing Bid Price on the
date of exercise.  Nothing shall limit the Purchaser's right to pursue a decree
of specific performance and/or injunctive relief with respect to the Company's
failure to timely deliver certificates representing LifeMap Shares (or to
electronically deliver such LifeMap Shares) upon the exercise of this Option as
required pursuant to the terms hereof.
2

--------------------------------------------------------------------------------

(d)          Disputes.  In the case of a dispute as to the determination of the
Exchange Ratio or the arithmetic calculation of the LifeMap Shares, the Company
shall promptly transfer to the Purchaser the number of LifeMap Shares that are
not disputed and resolve such dispute in accordance with Section 12.
 
3.                   CERTAIN ADJUSTMENTS.  The Exchange Ratio and the number of
LifeMap Shares purchasable hereunder shall be adjusted from time to time as
follows:
 
(a)          Stock Splits, Combinations, Reclassifications and Other Changes in
Common Stock.  If LifeMap, at any time after the Effective Date, shall (A) pay a
dividend in its Common Stock or make a distribution in Common Stock, (B)
subdivide its outstanding Common Stock, (C) combine its outstanding Common Stock
into a smaller number of shares, or (D) reclassify or change (including a change
to the right to receive, or a change into, as the case may be, shares of stock,
other securities, property, cash or any combination thereof) its Common Stock
(including any such reclassification or change in connection with a
consolidation or merger in which LifeMap is the surviving corporation), upon the
exercise of this Option the Purchaser shall be entitled to receive from the
Company the kind and number of LifeMap Shares or other securities of LifeMap or
other property which the Purchaser would have owned or have been entitled to
receive upon the happening of any of the events described above, had this Option
been exercised at the Exchange Ratio immediately prior to the happening of such
event or any record date with respect thereto.
 
(b)          Distribution of Options, Warrants, Warrants, Rights, and
Convertible Securities or Other Assets.  If LifeMap at any time after the
Effective Date, shall distribute to all holders of its Common Stock (including
any distribution made in connection with a merger in which LifeMap is the
surviving corporation) (i) rights, options or warrants, or convertible or
exchangeable securities containing the right to subscribe for or purchase Common
Stock, or (ii) evidences of its indebtedness or assets, including cash but
excluding Ordinary Cash Dividends (as defined below), then in each case with
respect to each LifeMap Share issued upon the exercise of this Option, the
Purchaser shall also receive from the Company either (a) the portion of the
subscription rights, options or warrants, or convertible or exchangeable
securities (or securities issued upon the conversion of convertible securities)
or assets or evidences of indebtedness so distributed to the Company applicable
to one LifeMap Share, or (b) the then fair value of the securities described in
(a) as determined in good faith by the Board of Directors of the Company whose
determination shall be conclusive; provided, that the Company need not deliver
any subscription rights, options or warrants that shall have expired by their
terms.  The Company shall determine whether to deliver the consideration
described in clause (a) or clause (b) of the preceding sentence upon the
exercise of this Option.  A cash dividend shall be deemed an “Ordinary Cash
Dividend” for purposes of this Option if the dividend is paid out of
consolidated earnings or earned surplus and is declared by the Board of
Directors of LifeMap to be a regular or ordinary quarterly, semi-annual or
annual dividend.
3

--------------------------------------------------------------------------------

(c)          Notice.  Whenever an event described in paragraph (a) or paragraph
(b) of this Section 3 occurs, the Company shall promptly, in any event within
ten (10) days, send to the Purchaser notice of such event.
 
(d)          No Adjustment for Dividends.  No adjustment in respect of any
Ordinary Cash Dividends shall be made during the term of this Option or upon the
exercise of this Option, nor shall the Purchaser be entitled to acquire from the
Company upon the exercise of this Option any Ordinary Cash Dividends received by
the Company with respect to LifeMap Shares or any other LifeMap securities owned
or acquired by the Company upon the exercise of any subscription rights,
options, warrants or exchangeable securities.
 
4.                    RESTRICTIONS ON TRANSFER.
 
(a)          Transfer.  This Option is personal to the Purchaser and may not be
sold, transferred or assigned, except (i) to a successor in interest of the
Purchaser as a result of any consolidation of the Purchaser with or merger of
the Purchaser into another Person, (ii) to another Purchaser (as defined in the
Securities Purchase Agreement) or (iii) to another Person as part of a sale of
all or substantially all the property of the Purchaser to such other Person.

 
(b)          Restrictions on Transfer of LifeMap Shares.
 
(i)    Any LifeMap Shares issued to Purchaser upon the exercise of this Option,
may not be sold, pledged, hypothecated, transferred or assigned, in whole or in
part, unless (A) a registration statement under the Securities Act and under any
applicable state securities laws is effective therefor or (B) an exemption from
such registration is then available and an opinion of counsel, reasonably
acceptable to LifeMap and the Transfer Agent, if any, has been rendered stating
that such sale, pledge, hypothecation, transfer or assignment will not violate
the Securities Act. Notwithstanding anything to the contrary contained herein
(x) the LifeMap Shares may be pledged in connection with a bona fide margin
account or other loan or financing arrangement secured by the securities and no
legal opinion shall be required therefor and (y) no representation, warranty,
covenant or opinion shall be required for the sale, pledge, hypothecation,
transfer or assignment of any LifeMap Shares if a registration statement with
respect to the resale of such LifeMap Shares is effective at the time of any
such sale, pledge, hypothecation, transfer or assignment.
 
(ii)    As a condition precedent to the registration of transfer of any
certificates representing LifeMap Shares upon the exercise of this Option or
transfer of LifeMap Shares, the Company and LifeMap shall be entitled to obtain
a letter or other instrument from the Purchaser containing such covenants,
representations or warranties by such Purchaser similar to those contained in
this Section 4 as reasonably deemed necessary by the Company or LifeMap to
effect compliance by the Company or LifeMap with the requirements of the
Securities Act and any other applicable federal and/or state securities laws.
4

--------------------------------------------------------------------------------

(iii)  Any sale, pledge, hypothecation, transfer, or assignment of this Option
or LifeMap Shares in violation of the foregoing restrictions shall be deemed
null and void and of no binding effect.
 
(iv)  The Company will, and will request that LifeMap will, issue instructions
to any Transfer Agent and registrar of the Common Stock to refuse to register
the transfer of any LifeMap Shares not made pursuant to registration under the
Securities Act and applicable state securities laws, or pursuant to an available
exemption from registration under the Securities Act and applicable state
securities laws.
 
(v)  The LifeMap Shares shall bear an appropriate legend, conspicuously
disclosing the restrictions on transfer, under this Section 4, until the same
are registered for sale under the Securities Act or are transferred in a
transaction exempt from registration under the Securities Act entitling the
transferee to receive securities that are not deemed to be “restricted
securities” as such term is defined in Rule 144 under the Securities Act.  The
Company agrees that upon the sale of LifeMap Shares pursuant to a registration
statement or an exemption entitling the transferee to receive securities that
are not deemed to be “restricted securities,” or at such time as registration
under the Securities Act shall no longer be required, upon the presentation of
the certificates containing such a legend to the transfer agent or warrant
agent, if any, it will request removal of such legend; provided, that unless the
request for removal of the legend is in connection with a sale registered under
the Securities Act, the Purchaser shall have provided an opinion of counsel,
acceptable to the Company and the Transfer Agent to the effect that such legend
may be removed in compliance with the Securities Act.
 
(c)           Investment Representations.  Each Purchaser makes the following
representations, severally and not jointly and severally, in connection with its
acquisition of this Option and any LifeMap Shares upon the exercise of this
Option:
 
(i)    Purchaser has made such investigation of LifeMap as Purchaser deemed
appropriate for determining to acquire (and thereby make an investment in) this
Option and LifeMap Shares, and in making such investigation Purchaser has had
access to such financial and other information concerning LifeMap as Purchaser
requested.  Purchaser is relying on the information communicated to Purchaser in
writing by LifeMap or the Company.  Purchaser has not relied on any statement or
representations inconsistent with those communicated to Purchaser in writing by
LifeMap or the Company. Purchaser has had a reasonable opportunity to ask
questions of and receive answers from the executive officers of LifeMap and the
Company concerning LifeMap, and to obtain additional information, to the extent
possessed or obtainable by LifeMap or the Company without unreasonable effort or
expense, necessary to verify the information communicated or provided to
Purchaser.  All such questions have been answered to Purchaser’s satisfaction.
5

--------------------------------------------------------------------------------

(ii)    Purchaser is acquiring this Option and upon exercise of this Option will
purchase LifeMap Shares solely for Purchaser's own account, and Purchaser has no
direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of the LifeMap Shares or this Option;
provided, that this representation and warranty shall not prohibit Purchaser
from selling LifeMap Shares in the ordinary course of business pursuant to a
registration statement under the Securities Act or otherwise in compliance with
the Securities Act and applicable state securities or “blue sky” laws.
 
(iii) Purchaser is an “accredited investor” as defined in Rule 501 under the
Securities Act.
 
(iv) Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in this Option and LifeMap Shares, and has so evaluated the merits and risks of
such investment. Such Purchaser is able to bear the economic risk of an
investment in this Option and LifeMap Shares and, at the present time, is able
to afford a complete loss of such investment.
 
5.                    REGISTRATION RIGHTS.  The Company hereby covenants and
agrees that in the event the Company receives any registration rights from
LifeMap in respect of any LifeMap Shares owned by the Company, simultaneously
with the exercise of any such registration rights at any time that this Option
remains exercisable in whole or in part, the Company shall cause LifeMap to
register all of the LifeMap Shares issuable to the Purchaser as of the
applicable date of determination pursuant to the terms of this Option. The
Company acknowledges and agrees that prior to excluding any LifeMap Shares from
any registration statement, it shall first exclude all other LifeMap Shares
owned by the Company other than any LifeMap Shares that are subject to an option
provided to another Purchaser (as defined in the Securities Purchase Agreement)
which shall be subject to exclusion on a pro rata basis with all other
Purchasers (as defined in the Securities Purchase Agreement).  The Company shall
do and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, including, without limitation, any assignment of any
registration rights with respect to the Common Stock purchasable pursuant to
this Option granted to the Company under any registration rights agreement by
LifeMap and the Company or under any registration statement, as Purchaser may
reasonably request in order to carry out the intent and accomplish the purposes
of this Section 5.
 
6.                    NONCIRCUMVENTION.  The Company hereby covenants and agrees
that the Company will not, by amendment of its Articles of Incorporation,
Bylaws, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Option, and will at all times in good faith carry out
all the provisions of this Option and take all action as may be required to
protect the rights of the Purchaser.  Without limiting the generality of the
foregoing, the Company shall continue to hold a sufficient number of LifeMap
Shares to permit Purchaser to exercise this Option in full.  The Company will,
and will request that LifeMap will, issue instructions to any Transfer Agent and
registrar of the Common Stock to refuse to register the transfer of any LifeMap
Shares in violation of the immediately preceding sentence.
6

--------------------------------------------------------------------------------

7.                   PURCHASER NOT DEEMED A LIFEMAP SHAREHOLDER.  The Purchaser,
solely in such Person's capacity as the holder of this Option, shall not be
entitled to vote or receive dividends or be deemed the holder of share capital
of LifeMap for any purpose, nor shall anything contained in this Option be
construed to confer upon the Purchaser, solely in such Person's capacity as the
holder of this Option, any of the rights of a shareholder of LifeMap or any
right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise, prior to the purchase of the LifeMap
Shares through the due exercise of this Option.  In addition, nothing contained
in this Option shall be construed as imposing any liabilities on the Purchaser
to purchase any securities or as a shareholder of the Company or LifeMap (other
than upon exercise of this Option), whether such liabilities are asserted by the
Company or LifeMap or by their respective creditors.  Notwithstanding this
Section, the Company shall provide the Purchaser with copies of such notices and
other information given to the Common Stock holders of LifeMap generally,
promptly after receipt thereof by the Company, unless the Company believes that
such information is material, nonpublic information regarding the Company or
LifeMap.
 
8.                    NOTICES.  Any notice pursuant to this Agreement by the
Purchaser to the Company shall be in writing and shall be delivered in person,
or mailed first class, postage prepaid, or sent by air delivery service or by
facsimile transmission (FAX) or email to the Company, at its office, Attention:
Chief Financial Officer.  The address of the principal office of the Company is
1301 Harbor Bay Parkway, Alameda, California 94502; FAX (510) 521-3389; email
rpeabody@biotimemail.com.  Any notice given pursuant to this Agreement by the
Company to the Purchaser shall be in writing and shall be mailed first class,
postage prepaid, or sent by air delivery service, or by facsimile transmission
(FAX) or email or otherwise delivered to the Purchaser at the Purchaser’s
address shown on the signature page of this Option.  Each party hereto may from
time to time change the address to which notices to it are to be delivered or
mailed hereunder by notice to the other party.
 
9.                    AMENDMENT AND WAIVER.  Except as otherwise provided
herein, the provisions of this Option may only be amended by a written
instrument signed by the Company and the Purchaser.
 
10.                 GOVERNING LAW; JURISDICTION.  This Option shall be governed
by and construed and enforced in accordance with, and all questions concerning
the construction, validity, interpretation and performance of this Option shall
be governed by, the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of California.  The
Company and the Purchaser hereby irrevocably submit to the non-exclusive
jurisdiction of the state and federal courts sitting in the City of New York and
the County of Alameda and the United States District Court for the Northern
District of California for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.
7

--------------------------------------------------------------------------------

11.                 CONSTRUCTION; HEADINGS.  This Option shall be deemed to be
jointly drafted by the Company and Purchaser and shall not be construed against
any Person as the drafter hereof.  The headings of this Option are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Option.
 
12.                 DISPUTE RESOLUTION.  In the case of a dispute as to the
determination of the Exchange Ratio or the arithmetic calculation of the LifeMap
Shares purchasable upon the exercise of this Option, the Company shall submit
the disputed determinations or arithmetic calculations via facsimile within two
(2) Business Days of receipt of the Exercise Notice giving rise to such dispute,
as the case may be, to the Purchaser.  If the Purchaser and the Company are
unable to agree upon such determination or calculation of the Exchange Ratio or
the LifeMap Shares within three (3) Business Days of such disputed determination
or arithmetic calculation being submitted to the Purchaser, then the Company
shall, within two (2) Business Days submit via facsimile (a) the disputed
determination of the Exchange Ratio to an independent, reputable investment bank
selected by the Company and approved by the Purchaser or (b) the disputed
arithmetic calculation of the LifeMap Shares to the Company's independent,
outside accountant.  The Company shall cause at its expense the investment bank
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Purchaser of the results no later
than ten (10) Business Days from the time it receives the disputed
determinations or calculations.  Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
13.                REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. 
The remedies provided in this Option shall be cumulative and in addition to all
other remedies available under this Option, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Purchaser to pursue actual damages for any
failure by the Company to comply with the terms of this Option.
 
14.                 SEVERABILITY.  If any provision of this Option is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Option so long as this Option as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
 
15.                 COMPANY'S REPRESENTATIONS AND WARRANTIES.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of California, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  The Company has the power and authority to execute and deliver this
Option and to perform all of its obligations hereunder.  This Option has been
duly authorized, executed and delivered by the Company and is the valid and
binding agreement of the Company, enforceable in accordance with its terms
subject to:  (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (ii) general principles of equity.  There is no
lawsuit, arbitration proceeding, or administrative action or proceeding pending
or threatened against the Company which questions the validity of this Option or
any action taken or to be taken by the Company in connection with this Option or
the transfer of the LifeMap Shares hereunder.  The Company owns beneficially of
record, free and clear of any lien or other encumbrance, the LifeMap Shares, and
upon exercise of the Option, the Purchaser will acquire good and valid title to
such LifeMap Shares thereto, free and clear of any lien or other encumbrance. 
The execution and delivery of this Option and consummation of the transactions
contemplated by this Option (a) do not and will not violate any provisions of
(i) any rule, regulation, statute, or law, (ii) the terms of any order, writ or
decree of any court or judicial or regulatory authority or body, (iii) the
Articles of Incorporation or bylaws of the Company, or (iv) the rules and
regulations of the NYSE MKT applicable to the listing of the Company’s common
shares, (b) will not conflict with or result in a breach of any condition or
provision or constitute a default under or pursuant to the terms of any Material
Contract (as defined in the Securities Purchase Agreement), and (c) will not
result in the creation or imposition of any lien, charge or encumbrance upon any
of the LifeMap Shares (other than pursuant to this Option) or upon any of the
assets or properties of the Company.
8

--------------------------------------------------------------------------------

16.                 REPRESENTATIONS AND WARRANTIES CONCERNING LIFEMAP.  LifeMap
is a corporation duly organized, validly existing and in good standing under the
laws of the State of California, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted. There is no lawsuit, arbitration proceeding, or administrative action
or proceeding pending or threatened against LifeMap which questions the validity
of this Option or any action taken or to be taken by the Company in connection
with this Option or the transfer of the LifeMap Shares hereunder.  The execution
and delivery of this Option and consummation of the transactions contemplated by
this Option (a) do not and will not violate any provisions of (i) any rule,
regulation, statute, or law, (ii) the terms of any order, writ or decree of any
court or judicial or regulatory authority or body or (iii) the Articles of
Incorporation or bylaws of LifeMap, (b) will not conflict with or result in a
breach of any condition or provision or constitute a default under or pursuant
to the terms of any Material Contract of LifeMap (as defined in the Securities
Purchase Agreement as if such contract was a contract to which LifeMap is a
party), and (c) will not result in the creation or imposition of any lien,
charge or encumbrance upon any of the LifeMap Shares (other than pursuant to
this Option) or upon any of the assets or properties of LifeMap.  The authorized
capital stock of LifeMap consists of: 2,250,000 shares of Preferred Stock, none
of which are issued and outstanding, and 22,500,000 shares of Common Stock, of
which 11,715,095 shares, are issued and outstanding.  All outstanding shares of
LifeMap Common Stock are duly and validly authorized and issued, fully paid and
nonassessable.  Except for up to 2,342,269 shares of Common Stock reserved for
issuance to employees, directors and consultants under the terms of a stock
option plan previously approved by LifeMap’s Board of Directors, there are no
outstanding options, warrants, rights or obligations for the purchase or
acquisition from LifeMap of any shares of capital stock.
 
17.                 CERTAIN DEFINITIONS.  For purposes of this Option, the
following terms shall have the following meanings:
 
(a)           "Affiliate" means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person, it being understood for purposes of this definition
that "control" of a Person means the power directly or indirectly either to vote
10% or more of the stock having ordinary voting power for the election of
directors of such Person or direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.
9

--------------------------------------------------------------------------------

(b)          "Bloomberg" means Bloomberg Financial Markets.
 
(c)           "Business Day" means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(d)          "Closing Bid Price" and "Closing Sale Price" means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or the last trade price,
respectively, of such security prior to 4:00:00 p.m., New York time, as reported
by Bloomberg.  If the Company and the Purchaser are unable to agree upon the
fair market value of such security, then such dispute shall be resolved pursuant
to Section 12. All such determinations to be appropriately adjusted for any
stock dividend, stock split, stock combination, reclassification or other
similar transaction during the applicable calculation period.
 
(e)           "Common Stock" means (i) the Common Stock, no par value per share,
of LifeMap, and (ii) any share capital into which such Common Stock shall have
been changed or any share capital resulting from a reclassification of such
Common Stock.
 
(f)            "Eligible Market" means the NYSE, the NYSE MKT, The NASDAQ Global
Market, The NASDAQ Global Select Market, the NASDAQ Capital Market, or the OTC
Bulletin Board.
 
(g)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(h)          "Expiration Date" has the meaning ascribed in Section 1, provided,
that, if March 4, 2019 falls on a day other than a Business Day or on which
trading does not take place on the Principal Market (a "Holiday"), the next day
that is not a Holiday shall apply.
 
(i)            "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(j)            "Principal Market" means the principal Eligible Market on which
the Common Stock trades.
 
(k)           "Securities Act" means the Securities Act of 1933, as amended.
 
(l)            "Trading Day" means any day on which the Common Stock is traded
on the Principal Market, provided that "Trading Day" shall not include any day
on which the Common Stock is scheduled to trade on such exchange or market for
less than 4.5 hours or any day that the Common Stock is suspended from trading
during the final hour of trading on such exchange or market (or if such exchange
or market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 4:00:00 p.m., New York time).


Signature Page Follows]


10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Purchaser have caused this Option Agreement
to be duly executed as of the Effective Date.
 
BIOTIME, INC.
 
 
 
 
By:
/s/ Michael D. West
 
Name: Michael D. West
 
Title:  Chief Executive Officer
 
 
 
 
PURCHASER
 
 
ALB Private Investments, LLC
 
 
 
 
By:
/s/ Francis A. Mlynarczyk, Jr.
 
Name:  Francis A. Mlynarczyk, Jr.
 
Title:  Manager

 


11

--------------------------------------------------------------------------------

EXHIBIT A


EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED PURCHASER TO EXERCISE THIS
OPTION TO PURCHASE LIFEMAP COMMON STOCK


BIOTIME, INC.
The undersigned Purchaser hereby exercises the right to purchase
_________________ LifeMap Shares ("LifeMap Shares") of LifeMap Sciences, Inc., a
California corporation, held by BioTime, Inc. (the "Company"), pursuant to the
attached Option Agreement and tenders herewith __________ shares of Series A
Preferred Stock, duly endorsed in blank, in exchange for such LifeMap Shares.


Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Option Agreement.
 
Date:
_______________ __, ______
 
 
 
 
 
Name of Registered Purchaser
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

 
[NOTE:  The above signature should correspond exactly with the name of the
Purchaser in the Option Agreement]

--------------------------------------------------------------------------------

 
 
 



ACKNOWLEDGMENT


The Company hereby acknowledges this Exercise Notice and hereby directs
[Transfer Agent] to issue the above indicated number of LifeMap Shares in
accordance with the Transfer Agent Instructions dated ________ from the Company
and acknowledged and agreed to by [Transfer Agent].


 
BIOTIME, INC.
 
 
 
 
By:
 
 
Name:
 
Title:

 



--------------------------------------------------------------------------------